UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4751

PEDRO SANTACRUZ GARCIA,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Voorhees, Chief District Judge.
(CR-95-27)

Submitted: July 29, 1997

Decided: August 14, 1997

Before HALL, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Armando R. Cobos, Seattle, Washington, for Appellant. Mark T. Cal-
loway, United States Attorney, Kenneth D. Bell, First Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Pedro Santacruz Garcia was convicted by a jury of participation in
a marijuana and cocaine conspiracy (two counts), and two substantive
cocaine charges. He was sentenced to a term of 97 months imprison-
ment. Garcia appeals his sentence, contending that the district court
clearly erred in finding that he obstructed justice by making false
statements to law enforcement officers during the investigation of his
offenses and by giving perjured testimony at trial. United States Sen-
tencing Commission, Guidelines Manual, § 3C1.1 (Nov. 1995). We
affirm.

In October and November 1994, law enforcement officers in
Wilkes County, North Carolina, made two undercover purchases of
marijuana from Roberto Vargas. In December 1994, an undercover
officer bought a kilogram of cocaine from Vargas for $29,000 in cash.
The money was recovered by authorities on the same day after a pur-
ported traffic stop of Vargas' vehicle. A month later, Garcia
approached law enforcement officers and complained that he had
loaned Vargas $15,000 to buy some land and that Vargas told him the
money had been seized. Unaware that his interview was being tape
recorded, Garcia admitted transporting marijuana and cocaine from
California to North Carolina for Vargas; he placed these transactions
in September 1994 and portrayed himself as a mere mule. He said he
was willing to help investigate Vargas because he felt Vargas had
cheated him. However, Garcia never provided any further information
to the officers.

At trial, the government introduced Garcia's taped admissions.
Vargas testified that, after he lost his Texas source for marijuana,
Garcia volunteered that he could obtain marijuana from his own con-
tacts in California. Vargas said that Garcia made between five and ten
trips to California in his van, returning with marijuana hidden in the
door panels, that he and Garcia pooled their money to buy the kilo-
gram of cocaine, and that Garcia bought plane tickets for himself and
co-defendant Marcos Martinez, flew to California with Martinez, and
instructed Martinez to mail the package of cocaine to North Carolina.

                    2
The government also produced telephone records which corroborated
Vargas' testimony.

Garcia testified that he had no involvement in drug dealing and that
his trips to California were solely for the purpose of transporting rela-
tives and household goods between California and North Carolina. He
denied making any admission of drug dealing in the taped interview.
He said he had meant to say that Vargas' stepdaughter once traveled
to California with him, took his van briefly to visit relatives, and
secreted marijuana in the door panels without his knowledge. He said
that, because of his faulty English, his statements were misunder-
stood. He said that he and Martinez flew to Los Angeles on the same
plane in December 1994 purely by coincidence.

After Garcia's conviction, the district court found that Garcia had
obstructed justice by making false statements to the officers in an
attempt to mislead them about his own involvement with Vargas and
by willfully testifying falsely at trial about a material matter--his
involvement with Vargas in drug trafficking. The court enhanced his
sentence accordingly. A two-level adjustment may be made if the dis-
trict court finds that the defendant committed perjury. It is also appro-
priate if the defendant gave materially false information to a law
enforcement officer that significantly obstructed or impeded the
investigation or prosecution of the instant offense, or attempted to do
so. USSG § 3C1.1, comment. (n.3(b), (g)).

It is not clear from the record whether Garcia's false statements to
the officers in the January 1995 interview were intended to obstruct
or impede the ongoing investigation, or whether they had that effect.
However, the district court's finding that Garcia committed perjury at
trial complied with the requirements set out in United States v.
Dunnigan, 507 U.S. 87, 94 (1993), and, on this basis alone, the
adjustment was warranted.

The sentence is therefore affirmed. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3